ORDER OF PUBLIC REPRIMAND
On May 8, 1995, the Disciplinary Board of the Supreme Court filed with this Court its Report adopting the Hearing Body’s findings and recommendation that Gilbert A. Neset, a member of the Bar of North Dakota, receive a public reprimand for his lack of diligence in representing a client, a violation of Rule 1.3 of the Rules of Professional Conduct. Rule 1.3, RPC, provides: “A lawyer shall act with reasonable diligence and promptness in representing a client.” The Report also adopts the recommendation which cautions Mr. Nes-et that, should he not complete the work he has agreed to, additional discipline may be imposed.
A Summons and Petition for Discipline were personally served November 18, 1994, *685on Mr. Neset. In October, 1993, Mr. Neset was employed by William Schneider to file bankruptcy and received $500 for this service, and Mr. Neset did not file the bankruptcy nor did he return the money paid to him by Mr. Schneider. It was alleged that Mr. Neset’s actions violated, among other Rules, Rule 1.3, Rules of Professional Conduct, regarding the reasonable diligence of a lawyer. Mr. Neset filed an answer denying the allegations but admitting that he is an admitted attorney of the North Dakota Bar and that he had been employed by Mr. Schneider.
A three-member Hearing Body of the Disciplinary Board heard the matter. Mr. Nes-et personally appeared at the hearing. Following the hearing, the Hearing Body filed its report containing findings and recommendations. The Disciplinary Board considered the Hearing Body’s report and unanimously adopted it and, under Rule 3.1, North Dakota Procedural Rules for Lawyer Discipline and Disability, forwarded its Report to this Court.
Mr. Neset filed neither objections to the Board’s Report nor a brief with this Court. Assistant Disciplinary Counsel, Paul Jacobson, filed a brief on behalf of the Disciplinary Board arguing that the evidence of Mr. Nes-et’s violation of Rule 1.3, RPC, is clear and convincing, and the appropriate sanction is public reprimand by this Court. Mr. Jacobson also requested this Court assess Mr. Neset costs and expenses in the amount of $1,899.55 which were approved by the Disciplinary Board, on remand, over Mr. Neset’s objections.
Oral argument was waived, and the matter was submitted to the Court on the basis of the brief submitted on behalf of the Disciplinary Board, the record of the disciplinary proceedings and the transcript of the February 24, 1995, hearing.
The Court considered the matter, and
IT IS HEREBY ORDERED, the Report of the Disciplinary Board of the Supreme Court adopting the findings and recommendations of the Hearing Panel be accepted, and a public reprimand against Gilbert A. Neset, a member of the Bar of North Dakota, is issued.
IT IS FURTHER ORDERED, that Mr. Neset pay the costs and expenses of the disciplinary proceedings in the amount of $1,899.55 for the costs of these disciplinary proceedings, payable to the Secretary of the Disciplinary Board.
/s/ Gerald W. VandeWalle Gerald W. VandeWalle, Chief Justice
/s/ Herbert L. Meschke Herbert L. Meschke, Justice
/s/ Beryl J. Levine Beryl J. Levine, Justice
/s/ William A. Neumann William A. Neumann, Justice
/s/ Dale V. Sandstrom Dale V. Sandstrom, Justice